Citation Nr: 0216356	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-04 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active service from November 30, 1965 to 
September 28, 1969, September 29, 1969 to July 8, 1976, and 
from July 9, 1976 to June 7, 1982.  The veteran died in April 
1996.  The appellant is the veteran's widow.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2001 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota, which 
denied entitlement to Dependency and Indemnity Compensation 
(DIC) benefits and death pension benefits.


FINDINGS OF FACT

1.  The appellant was legally married to the veteran in June 
1995.

2.  The veteran died in April 1996.

3.  The appellant and the veteran had no children born of, or 
before, this marriage.

4.  The marriage of the appellant and the veteran did not 
occur within 15 years of the veteran's separation from his 
second period of military service.


CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of receiving VA 
benefits.  38 U.S.C.A. §§ 1304, 1310, 1541, 1503A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.50, 3.54 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's first enlistment was on November 30, 1965, and 
was for a term of 4 years.  His scheduled discharge date 
would normally have been November 29, 1969.  However, while 
serving in Vietnam, the veteran accepted a conditional 
discharge on September 28, 1969, in order to immediately 
reenlist effective the next day, September 29, 1969, for an 
additional 6 years.  The veteran would have been eligible for 
complete separation (unconditional discharge) from the second 
enlistment on September 28, 1975, but this enlistment was 
extended 9 months and 10 days.  His discharge from the second 
term, including the extension, was July 8, 1976.  The veteran 
then enlisted for a third therm on July 9, 1976 to until June 
7, 1982 when he was released due to physical disability.

The appellant and the veteran were legally married in June 
1995.  The veteran died in April 1996.  The application does 
not record that a child was born of, or before, this 
marriage.  The veteran's period of service in Vietnam was 
from August 1969 to August 1970.  The cause of death recorded 
on the death certificate is one of the disabilities that is 
presumed to be associated with service in Vietnam and would 
have been incurred in either the first or second enlistment 
since service in Vietnam spanned both of these periods of 
active duty.  Dependency and indemnity compensation would be 
payable to the qualifying surviving spouse due to this 
presumption.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records; the veteran's death certificate; a Certified 
Statement Relating to Marriage Record; pathology report and 
reports from Baptist Medical Center; a July 2000 opinion from 
General Counsel concerning the status of the surviving spouse 
to receive death benefits; an administrative decision dated 
May 2001; three of the veteran's DD Form 214's, Certificate 
of Release or Discharge From Active Duty; letter dated 
September 2001 from the Department of the Navy.  No 
additional pertinent evidence has been identified by the 
appellant.  Additionally, the record shows that the appellant 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
at issue.  The discussions in the administrative decision, 
decision, and statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In an April 2002 
letter, the RO informed the appellant of what she needed to 
complete her appeal.  The appellant was informed of what 
information and evidence she needed to submit and what 
evidence and information would be obtained by the VA.  

In May 2002, the RO sent the appellant a letter informing her 
that her claim was being forwarded to the Board of Veterans' 
Appeals, and that she could submit additional evidence in 
support of her claim.  

Thus, through numerous correspondences the RO has informed 
the appellant of the information and evidence necessary to 
substantiate her claim.  In an April 2002 letter, the RO 
explained to the appellant what evidence and information was 
being obtained by VA and what information and evidence she 
needed to provide in support of her claim.  For these 
reasons, further development is not needed to meet the 
requirements of VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A "surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in § 
3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to May 8, 1985, if the veteran served 
during the Vietnam era.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 
3.54(a).

DIC benefits under 38 U.S.C.A. § 1310(a) may be paid to the 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran: (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated; or (2) for one year 
or more; or (3) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
U.S.C.A. §§ 1304, 1310(a); 38 C.F.R. § 3.54(c).

It is noted that the July 2001 rating decision granted 
service connection on a presumptive basis but did not find 
direct evidence that the cause of death, lung cancer, was 
shown during any period of service.

A General Counsel precedent opinion dated July 2000 clarified 
that consecutive enlistments that are unconditional 
discharges from the earlier enlistments were distinct periods 
of service for purposes of determining eligibility for VA 
compensation or pension benefits.  Discharges that are 
conditional would be consecutive enlistment periods.  Since 
the veteran's second enlistment was for the maximum 6 year 
length and extended for a short period of time, the 
termination of this enlistment on July 8, 1976, would be 
unconditional since the obligated term of service was served.  
The termination of the first term of service, however, would 
be a conditional discharge since the expiration of the 
obligated term of service was not yet reached.  Based on this 
precedent opinion, the period of service from November 30, 
1965, to July 8, 1976, is considered to be a distinct period 
and the service from July 9, 1976, to June 7, 1982, is 
considered to be a distinct period of service.

In this case, the evidence establishes that, although the 
appellant was legally married to the veteran in June 1995, 
the veteran died in April 1996, approximately 11 months after 
his marriage to the appellant.  This evidence also 
establishes that the appellant and the veteran had no 
children born of, or before, this marriage.  The presumption 
that service in Vietnam was the cause or contributing factor 
in the veteran's death provides that the second period of 
service ending July 8, 1976, is the latest period of service 
in which the injury or disease which caused the veteran's 
death was incurred or aggravated.  Based on this date, the 
marriage needed to occur prior to July 8, 1991, to meet the 
15-year deadline imposed by 38 C.F.R. § 3.54(c).  Since this 
marriage was after that date, the appellant does not meet the 
necessary eligibility criteria to receive death benefits as 
the surviving spouse of the veteran. 

Based on the foregoing, it is found that the appellant's 
claim lacks legal merit under the applicable laws and 
regulations.  The law in this case is dispositive.  Thus, the 
appellant's claim must be denied based on the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these 
circumstances, the appeal is denied.



ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA benefits is denied.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

